DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 03/16/2022 is acknowledged. Claims 1, 2, 4-6, 8, 9, 29, 30, 31 and 33-43 are pending in this application. Claims 1, 29, and 31 have been amended. Claims 35-36 and 43 have been withdrawn. Accordingly, claims 1, 2, 4-6, 8, 9, 29, 30, 31, 33, 34 and 37-42 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Withdrawn Objections/Rejections
Applicant’s arguments/claim amendments filed 3/16/2022, with respect to the previous 112(a) rejection have been fully considered and are persuasive.  The previous 112(a) rejection has been withdrawn because the presently amended claims no longer recite that the semi-permeable membrane retains PEG.    
New/Maintained Claim Objection(s) / Rejection(s)
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 8, 9, 29, 30, 31, 33, 34 and 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 29 and 31 recite the semi-permeable membrane … retains the solid phase while allowing diffusion of the VEGF-Trap protein in the liquid phase through the membrane. While the instant specification has support for the semi-permeable membrane allowing diffusion of the VEGF-Trap protein in the liquid phase through the membrane (Para 10, 30 and 33 of specification), the specification does not provide support for the semi-permeable membrane retaining the solid phase.
Therefore, only the limitation wherein the semi-permeable membrane allowing diffusion of the VEGF-Trap protein in the liquid phase through the membrane, but not the full breadth of the claims (i.e. the semi-permeable membrane retains the solid phase) meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C 112 (pre-AIA ), first paragraph.
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, claims 1, 2, 4-6, 8, 9, 29, 30, 31, 33, 34 and 37-42 represent new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9, 29-31, 33-34 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0363482; Dec. 11, 2014) in view of Herrmann (Pharmaceutical Research, Vol. 24, No. 8, Pg. 1527-1537; August 2007) and de Juan, JR. et al. (US 2012/0095439 A1; Apr. 19, 2012) as evidenced by Regeneron (Eylea (Aflibercept), Prescribing Information, 2011, Pg. 1-15).   
Guo, throughout the reference, teaches a bioerodible (i.e. biodegradable) sustained released drug delivery system that include biocompatible fluid and biocompatible solid core components (Para 0003). Guo teaches a drug delivery system comprising an inner core, which comprises a biocompatible fluid component and a biocompatible solid component and at least one agent dispersed, suspended or dissolved within the inner core (i.e. solid or fluid component, which encompasses there being less than 50% in liquid component), wherein the agent can be a peptide or a protein (Pg. 8, claim 44, line 1-6). The concentration of the agent in the inner core is at least 10% (Para 0035), which through straightforward calculation equates to 100 mg/ml and thus completely overlaps the claimed limitation in instant claim 1. The agent may be in granular (i.e. solid) form or the agent can be combined with a pharmaceutically acceptable carrier (Para 0056). The pharmaceutically acceptable carrier includes polyethylene glycol (Para 0082). It further teaches the biocompatible fluid component is comprised of polyethylene glycol (Pg. 8, claim 45, line 1-2). Furthermore, Guo teaches that the drug delivery system comprises a first coating layer, surrounding the inner core, that is impermeable, negligibly or partially permeable to the agent and, optionally, a second coating layer that is permeable or semi-permeable to the agent and contain diffusion pores that allow the drug to diffuse from the core out of the system (Para 0005 and 0008). Guo, throughout the reference, teaches the agent having access to physiological fluid. As stated in paragraph 0036, the system is injected or inserted into a physiological system (e.g., a patient). Through semi-permeable layer, the agent has access to physiological fluid and one of the factors that determine the rate of release is the potential gradient of the agent from the core to the surrounding physiological fluid (Para 0008). Since there wouldn’t be any agent (i.e. protein) in the physiological fluid until it is released from the core, this necessarily provides for the claimed limitation of the liquid phase having access to an environment with a lower concentration of the protein through semi-permeable membrane. Furthermore, Guo teaches the inner core may delivered as a particulate or a liquid that converts to a gel upon contact with water or physiological fluid (Para 0012). This further reads on the instant claim 1 limitation of the liquid phase having access to an environment with a lower concentration of protein. In addition, Guo teaches that biocompatible solid and/or biocompatible fluid component of the core may dissolve when in contact with physiological fluid and the dissolving rate can be slow (e.g. less than 10% over a period of 24 hours, or even over a period of multiple days, weeks, or even months (Para 0047). With regards to the liquid phase having a constant predetermined protein concentration until the solid phase is depleted as recited in the instant claim, Guo teaches a sustained release drug delivery system comprising components which read on the instant invention as discussed and therefore the sustained release formulation would necessarily have a constant predetermined concentration of the protein agent because sustained release delivery systems are designed for delivering a constant and predetermined amount of active agent.   
Guo teaches the concentration of the agent (i.e. protein) in the inner core is at least 10% or preferably over 50% and more preferably over 75% (Para 0035), which through straightforward calculation equates to between 100 mg/ml and more than 750 mg/ml. This concentration overlaps the instantly claimed amount of protein in the formulation.   
With respect to claim 30, Guo teaches PEG and PLGA being dissolved to get a solution (Para 0086) indicating the solubility of PEG. Furthermore, in paragraph 0036, it states inserting delivery system will come in contact with water or other physiological fluid that enter the system and contacts the inner core (including PEG within the inner core), and it is known that PEG is soluble in water, which meets the claimed limitation of PEG being soluble. As stated above, the reference teaches that PEG is contained in the fluid component. 
	
The teachings of Guo have been set forth above.
Guo does not teach explicitly the amount of polyethylene glycol in the delivery system and solid phase being in equilibrium with liquid phase as recited in the instant claims. Guo also does not explicitly teach specifically the liquid phase comprising a specific amount of protein such as the one recited in claim 5. Guo also does not teach the protein having at least 80% native conformation, structure or function in the liquid phase (i.e. stable). Further, Guo does not explicitly teach polyethylene glycol at a concentration that limits protein solubility to less than 50 mg/ml and greater than 0.5 mg/ml or wherein the precipitator excipient (PEG) concentration is used to control the solubility of the protein. However, these deficiencies are cured by Herrmann. 
 
Herrmann throughout the reference teaches addition of polyethylene glycol in delivery system affects the protein release kinetics and stability (Pg. 1527, Purpose) and that sustained release system for pharmaceutical proteins are highly desirable to reduce administration frequency and enhance their in vivo stability (Pg. 1527, Intro). 
Herrmann teaches IFN-alpha (protein) bulk solutions were precipitated with 5-20% PEG (Pg. 1529, Col. 2, Fluorescence Spectroscopy, line 2-3).  Through straightforward calculation, this equates to 50 mg/ml to 200 mg/ml concentration of PEG, which overlaps the instantly claimed amount. Furthermore, Herrmann teaches that the concentration of the supernatant is in equilibrium with the precipitated/crystalline phase (Pg. 1528-1529, Solubility Studies). 
With respect to the claim 5 limitation, wherein liquid phase comprises the recited amount of protein, Herrmann teaches IFN-alpha bulk solutions are precipitated with 5-20% PEG and re-dissolved in excess of buffer to final protein concentration of 0.05 mg/ml (Pg. 1529, Col. 2, Fluorescence Spectroscopy, line 2-5). This entirely overlaps the protein concentration in liquid phase (with PEG) claimed in instant claim 5.   
With respect to the protein having at least 80% native conformation, structure or function in the liquid phase (i.e. stable), Herrmann teaches IFN-alpha protein precipitation with polyethylene glycol and re-dissolution revealed a complete protein recovery with PEG concentration 4-20%. Moreover, no chemical degradation such as oxidation occurred, since the amount of oxidized IFN-a detected by RP-HPLC in standard solutions as well as in the solutions of re-constituted IFN-a was less than 2%. Furthermore, size exclusion chromatography and SDS gel electrophoresis were used to detect protein aggregation and fragmentation, which indicated no significant differences in protein quality before and after precipitation and dissolution (Pg. 1533, Col. 1, Effects of IFN-alpha precipitation and re-dissolution on protein stability). Since the instantly claimed invention claims the liquid phase comprising polyethylene glycol, this teaching of Herrmann reads on the protein retaining native conformation, structure or function in the liquid phase. Further, Herrmann teaches that the presented sustained release matrix composition offer two major benefits via its in-situ precipitation mechanism. First the reversible precipitation of IFN-alpha in PEG containing lipidic implants facilitates the sustained protein release with nearly constant release rates and a low burst effect. Moreover, the precipitation also ensures low protein concentrations within the implant pores and therefore the tendency of protein aggregation is reduced (see: Pg. 1536, left Column, Second Paragraph). 
With respect to the claimed limitation, wherein polyethylene glycol (PEG) is at a concentration that limits protein solubility to less than 50 mg/ml and greater than 0.5 mg/ml or wherein the precipitator excipient (PEG) concentration is used to control the solubility of the protein, Herrmann teaches the solubility of protein was experimentally determined in differently concentrated aqueous PEG solutions and that the solubility of IFN-alpha is strongly affected by the presence of PEG. It further states that 10% PEG resulted in an almost negligible protein solubility (0.02 mg/ml) (Pg. 1531, Col.1, Solubility Studies).

The teachings of Guo and Herrmann have been set forth above.
The references above do not explicitly teach the protein is aflibercept (VEGF-Trap protein) and that the formulation releases the amount recited in claims 33 and 34 when administered into the vitreous humor. However, these deficiencies are cured by de Juan, JR. 
	Juan teaches an implantable therapeutic device to release a therapeutic agent and the device is implanted into the vitreous humor of the eye (Abstract; Para 0014). The therapeutic device is configured to provide continuous release of therapeutic quantities of at least one therapeutic agent for an extended time of at least 3 months to reduce frequency of injection and risk of infection (Para 0015). The reference teaches aflibercept (VEGF trap) as one of the therapeutic agent (Page 65, Table 1A).    
	With respect to claim 6, wherein the protein has a molecular weight of about 25 kD to about 160 kD, as evidenced by the Regeneron reference, which discloses that aflibercept is a dimeric glycoprotein with a protein molecular weight of 97 kiladalton (kDa) and contains glycosylation, constituting an additional 15% of the total molecular mass, resulting in a total molecular weight of 115 kDa. Since Juan already teaches aflibercept, the molecular weight of aflibercept protein would necessarily be the same as the one recited in instant claim 6 as evidenced by the Regeneron reference and thus it reads on instant claim 6. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Herrmann and Juan and specifically include the stated concentration of polyethylene glycol. One would be motivated to do so because Herrmann throughout the reference teaches that presence of polyethylene glycol with IFN-alpha protein facilitates the sustained protein release with nearly constant release rates and moreover, the protein aggregation is reduced (Pg. 1536, Col 1, Para 2). One would be motivated to incorporate the PEG concentration Herrmann teaches to achieve similarly desired results. Furthermore, since both Guo and Hermann teach a composition with protein and PEG having solid and liquid phase, one would necessarily achieve similar results of protein stability in physiological environment and the protein being in equilibrium in the solid and liquid phase.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Herrmann and Juan and specifically include a protein concentration of 0.05 mg/ml in the fluid (containing PEG) phase. One would be motivated to do so because Herrmann throughout the reference teaches that presence of polyethylene glycol with IFN-alpha protein facilitates the sustained protein release with nearly constant release rates and moreover, the protein aggregation is reduced (Pg. 1536, Col 1, Para 2). Thus comprising similar amount of protein concentration in the fluid phase would yield predictable results of stable protein delivery and lower protein aggregation. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Herrmann and Juan with respect to the protein stability. One would have been motivated to do so because Herrmann teaches that protein precipitation with polyethylene glycol and re-dissolution revealed a complete protein recovery and that the sustained release matrix composition offers major benefits via its precipitation mechanism as discussed above. The reference provides motivation for why precipitation would be desired in the sustained release formulation and that complete protein recovery is achieved via this mechanism and therefore one would have been motivated to utilize this teaching of the reference along with the concentrations of the protein and polyethylene glycol components taught by the reference and discussed above.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teaching of Herrmann and Juan and include a concentration of PEG as taught by Herrmann and manipulate the amount during routine experimentation to identify and optimize the most desirable concentration that would yield predictable protein solubility and stability.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Herrmann and Juan and include aflibercept as the protein in the formulation. Both Guo and Herrmann teach the inclusion of a protein in an implantable sustained release formulations. Herrmann teaches that the release of pharmaceutical proteins can be controlled by an in-situ precipitation (Page 1527, Abstract). Even though the references do not explicitly disclose aflibercept, they teach proteins in general and therefore one would have been motivated to include a protein based on the treatment that is desired. Juan teaches aflibercept as a therapeutic agent in an implantable sustained released formulation for the treatment of eye and it would have been obvious to one of ordinary skill in the art to incorporate aflibercept into the teachings of Guo and Herrmann if treatment of eye was desired.   
	It would have been prima facie obvious to one of ordinary skill in the art to have the formulation release a specific amount of aflibercept based on the amount necessary for the treatment of a condition. The duration and dosage of a drug is patient specific and based on the condition being treated and therefore it would have been obvious to have the formulation release an amount recited in the instant claims. Furthermore, the Guo reference teaches that the release rate of the active agent can be controlled by the size of the diffusion pores and the permeability of the second layer of the polymer system (see Para 0008 and 0037). Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the release rate of aflibercept by varying the size of the diffusion pores or the permeability of the second layer of the polymer system based on the desired therapeutic dose. 
It would have also been obvious to one of ordinary skill in the art to vary the concentration of PEG and protein in different components (as recited in instant claim 30) so to optimize the desired results and obtain stable release of the agent/protein because, as discussed supra, Herrmann throughout the reference teaches addition of polyethylene glycol in delivery system affects the protein release kinetics and stability and that solubility of IFN-alpha is strongly affected by the presence of PEG.
With respect to the claimed recitation wherein the VEGF-Trap protein is present in a liquid phase and in a solid phase, as discussed supra, Guo teaches an inner core which comprises a biocompatible fluid component and a biocompatible solid component and at least one agent (peptide or a protein) dispersed, suspended or dissolved within the inner core (Pg. 8, claim 44, line 1-6). It also teaches the biocompatible fluid component is comprised of polyethylene glycol (Pg. 8, claim 45, line 1-2). Herrmann discloses the ability of PEG to precipitate protein and teaches the solubility of IFN-alpha protein is strongly affected by the presence of PEG. It teaches solubility fraction decreases non-linearly with increasing PEG concentration (see: Solubility Studies). Figure 2 of instant specification also discloses protein solubility decreasing with increasing PEG concentration. Instant specification in paragraph 33 disclose that biphasic system includes drug which exists in two phases which includes an insoluble (precipitated) or solid phase, and a soluble or liquid phase. Thus, even though the Guo reference does not expressly teach the protein present in both a liquid phase and in a solid phase, the Herrmann reference teaches an overlapping amount of PEG and thus an overlapping amount of PEG would necessarily result in the protein being in a solid phase (precipitated) and a soluble (liquid phase). 
With respect to the instantly claimed recitation wherein the semi-permeable membrane surrounds the liquid phase and retains the solid phase while allowing diffusion of the drug through the membrane, Guo teaches the release rate of the agent may be controlled by size of the diffusion pores, the permeability of the second layer of the polymer system, the physical properties of the core (e.g., the permeability or solubility of an agent in the biocompatible solid as apposed to the permeability or solubility of the agent in the biocompatible fluid of the biocompatible core component) (Para 0037). Guo also discloses the solubility of the agent in the core impacts the rate of release of the agent from the polymer system and the agent’s release rate from the polymer core where an agent is soluble in the core exceeds the rate of release where the agent is only slightly or very slightly soluble in the polymer core (Para 0048). It would have been obvious to one skilled in the art to manipulate the permeability and size of the diffusion pores to allow only the solubilized (i.e. liquid) protein agent and retain the insoluble (solid) protein agent, particularly because Guo teaches soluble agents release rate exceeds that of insoluble agent as stated above. 
With respect to the instantly claimed recitation wherein the precipitator excipient (PEG) causes protein to precipitate from liquid phase to solid phase, as discussed supra, Guo teaches the biocompatible fluid component is comprised of polyethylene glycol (Pg. 8, claim 45, line 1-2) and Herrmann teaches protein solutions precipitate in presence of PEG (Pg. 1529, Col. 2, Fluorescence Spectroscopy, line 2-3). Thus, presence of PEG in the fluid component would cause protein to precipitate. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1-2, 4-6, 8-9, 29-31, 33-34, 37 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2014/0363482; Dec. 11, 2014) in view of Herrmann (Pharmaceutical Research, Vol. 24, No. 8, Pg. 1527-1537; August 2007) and de Juan, JR. et al. (US 2012/0095439 A1; Apr. 19, 2012) as evidenced by Regeneron (Eylea (Aflibercept), Prescribing Information, 2011, Pg. 1-15) as applied to claims 1-2, 4-6, 8-9, 29-31, 33-34 and 38-42 above, and further in view of Dix et al. (US 2010/0279933 A1; Nov. 4, 2010).
The teachings of the above references have been set forth above.
The above references do not expressly teach that the PEG is PEG 3350 as recited in instant claim 37. However, this deficiency is cured by Dix et al.
Dix et al. throughout the reference teaches formulations of a vascular endothelial growth factor (VEGF)-specific fusion protein antagonist including lyophilized and stable liquid formulations (Abstract). Dix discloses that in the formulations, PEG 3350 is an organic co-solvent which is used to stabilize the fusion protein (Para 0027).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Dix and include specifically PEG 3350 as the PEG component. One would have been motivated to do so because Dix teaches formulations comprising VEGF antagonist and as discussed above, Juan also teaches aflibercept which is a VEGF antagonist. Dix further provides the motivation that PEG 3350 is used to stabilize this fusion protein and thus one skilled in the art would have been motivated to incorporate specifically PEG 3350 as the PEG.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
	Applicant's arguments filed, 3/16/2022, with respect to the 103 rejections have been fully
considered but they are not persuasive.
	Applicant argued that in Herrmann, PEG was shown to play a role in protein release in lipidic implants made from lipid materials and one skilled in the art reviewing Herrmann would not be taught to select only PEG amounts reported in the context of a lipidic implant and apply it to a non-lipidic system. Applicant argued the precipitator excipient (PEG) as a way to control drug release and stability depends on other factors such as the solubility and concentration of the drug in the soluble phase. 
In response, as discussed in the 103 rejections above, the Guo reference teaches the biocompatible fluid component is comprised of polyethylene glycol (Pg. 8, claim 45, line 1-2) and Herrmann is utilized because it teaches amount of PEG used in protein delivery system. As discussed supra, Herrmann teaches PEG in delivery system affects the protein release kinetics and stability and that sustained release system for pharmaceutical proteins are highly desirable to reduce administration frequency and enhance their in vivo stability. Thus, even though Herrmann teaches lipidic implant, it would have been obvious to one skilled in the art to utilize the PEG amounts taught by Herrmann in Guo’s formulation for sustained release and stability of protein agent because Guo also teaches sustained release delivery system comprising protein. Additionally, Hermann teaches that protein precipitation with polyethylene glycol and re-dissolution revealed a complete protein recovery and that the sustained release matric composition offers major benefits via its precipitation mechanism as discussed above. Thus, one skilled in the art would have been motivated to use PEG in amounts which cause precipitation and re-dissolution of the protein because this method offers major benefits as taught in Herrmann. 
With respect to applicant argument regarding PEG as a way to control drug release depends on other factors such as solubility and concentration of drug, the examiner argues that Herrmann discloses the ability of PEG to precipitate protein and teaches the solubility of IFN-alpha protein is strongly affected by the presence of PEG. It teaches solubility fraction decreases non-linearly with increasing PEG concentration (see: Solubility Studies). Thus, Herrmann recognizes that the presence of PEG affects the solubility of the protein and teaches an amount of PEG for sustained release recognizing this effect of PEG on protein solubility. 
With regards to de Juan reference, Applicant argued the Office Action fails to explain why it selects from numerous pages of therapeutic agent VEGF-Trap protein and that de Juan makes no suggestion for selecting VEGF-Trap without the need to pick and choose from numerous therapeutic agents.  
In response, MPEP 2144.05(I) states: However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994). In Baird the list is 100 million. Also in Baird the compound in question was not named but had to be derived. From Baird: “In the instant case, the generic diphenol formula disclosed in Knapp contains a large number of variables, and we estimate that it encompasses more than 100 million different diphenols, only one of which is bisphenol A. While the Knapp formula unquestionably encompasses bisphenol A when specific variables are chosen, there is nothing in the disclosure of Knapp suggesting that one should select such variables.” In that situation, the species is not obvious. See also MPEP 2144.08(II). Having to derive a particular species out of 100 million possible choices is not obvious. However, in the instant case, the prior art names the species in a much smaller and finite number (e.g. around 100 possible species). Therefore, selecting a specifically named species from only around 100 or so number of species would have been obvious. Therefore, applicant’s argument of there being numerous pages of therapeutic agents that could be used is not persuasive. Further, both Guo and Herrmann teach the inclusion of a protein in an implantable sustained release formulations. Herrmann teaches that the release of pharmaceutical proteins can be controlled by an in-situ precipitation (Page 1527, Abstract). Even though the references do not explicitly disclose aflibercept, they teach proteins in general and therefore one would have been motivated to include a protein based on the treatment that is desired. Juan teaches aflibercept as a therapeutic agent in an implantable sustained released formulation for the treatment of eye and it would have been obvious to one of ordinary skill in the art to incorporate aflibercept into the teachings of Guo and Herrmann if treatment of eye was desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616